DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-19, and 21-22 are currently pending.  Claim 20 is presently canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 8, 2022, with respect to the rejections of Claims 1, 6-19, and 21-22 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the claims are patent eligible because they are not directed towards an abstract idea, e.g. see pgs. 9-10 of Remarks – Examiner disagrees.
Applicant provides no rationale explaining why and/or how the present invention is improperly characterized as being directed towards a certain method of organizing human activity (i.e. an enumerated abstract idea), except to recite the claim language itself.  For example, there is no showing that the claim limitations identified below cannot properly be interpreted as being directed towards a fundamental economic practice.
Applicant further alleges that the claims are patent eligible because they integrate any abstract idea into a practical application, e.g. see pgs. 10-11 of Remarks – Examiner disagrees.
Applicant provides no rationale explaining how the present invention integrates the abstract idea into a practical application, except to recite the claim language itself and conclude that the abstract idea must therefore be integrated into a practical application.  For example, Applicant has made no showing that the trigger actions represent an improvement to the functioning of the computer and/or an improvement to another technology or technical field.  The improvements should not be interpreted as a technological improvement when they are only sets forth in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), e.g. see MPEP 2106.04(d)(1).
Applicant also alleges that the claims are patent eligible because they represent significantly more than the abstract idea, specifically because the claimed invention ties the abstract idea to the computer processor’s ability to determine public sentiment towards pathogens, and specifically citing an improvement to supply chains recited in paragraph [0037] of the present Specification, e.g. see pgs. 11-12 of Remarks – Examiner disagrees.
While a processor is in fact performing the calculation of the scores, and hence the computer is ostensibly “tied” to the determination of the public sentiment towards pathogens, Examiner notes that the present claim language does not recite any particular computer functionality.  That is, although the computer is used to perform the calculation, this use represents no more than merely utilizing the computer as a tool to perform the abstract idea.  Furthermore, Examiner notes that there is no recitation of, for example, machine learning and/or artificial intelligence required for the computer to perform the determination.  That is, the computer processor itself is merely performing functions (e.g. addition/summation) that any computer processor is expected to be capable of performing, rather than, for example providing a technological improvement through the use of specific rules/instructions.  Moreover, there are no operations recited in the present Claims that would be unreasonable for a human to perform mentally and/or via pen and paper.
Additionally, paragraph [0037] of the Specification merely discloses that the calculation of the sentiment index score “ensures efficiency of supply chain systems,” but this represents a mere conclusory statement that, for example, “increased efficiency” is achieved.   If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology, e.g. see MPEP 2106.04(d)(1).  Examiner further notes that even assuming, arguendo, that the present invention achieves the benefit of, for example, a more efficient reordering schema, rather than a technological improvement, this represents an improvement to the abstract idea of a commercial interaction.  
For the aforementioned reasons, Claims 1, 6-19, and 21-22 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed August 8, 2022, with respect to the rejections of Claims 1, 6-19, and 21-22 under 35 U.S.C. 103 have been considered and, in combination with the presently filed amendments, are persuasive.  The previous rejections of Claims 1, 6-19, and 21-22 under 35 U.S.C. 103 have been withdrawn for the reasons disclosed in further detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1 and 6-22 are within the four statutory categories.  Claims 1 and 6-20 are drawn to a system for measuring user sentiment, which is within the four statutory categories (i.e. machine).  Claim 21 is drawn to a method for measuring user sentiment, which is within the four statutory categories (i.e. process).   Claim 22 is drawn to a non-transitory medium for measuring user sentiment, which is within the four statutory categories (i.e. manufacture). 

Prong 1 of Step 2A
Claim 1 recites: A system for a sentiment index, comprising:
an interface configured to: 
receive a request to determine the sentiment index; 
a processor configured to: 
determine a morbidity sub-index, comprising to:
determine, to obtain the morbidity sub-index, fear scores for a set of symptoms, comprising to: 
prior to using a ranking of the set of symptoms, remove duplicate symptoms from the set of symptoms to deduplicate the set of symptoms; 
receive results from a survey of population subject using the ranking of the deduplicated set of symptoms; 
score the deduplicated set of symptoms based on a weighted sum of the survey results; 
categorize the deduplicated set of symptoms into deciles based on a ranking of the scores of the deduplicated set of symptoms; and 
assign the fear scores associated with the deduplicated set of symptoms based on the deciles; 
determine a mortality sub-index, comprises to: 
select, from a plurality of case fatality ratio statistics, a case fatality ratio statistic using a decision rule, wherein the plurality of case fatality ratio statistics are provided by a plurality of public health organizations; 
determine the sentiment index based at least in part on the morbidity sub-index and the mortality sub-index, comprising to: 
weigh the morbidity sub-index by a first weight to obtain a weighted morbidity sub-index; Application Serial No. 15/996,341 Attorney Docket No. METAP0022
weigh the mortality sub-index by a second weight to obtain a weighted mortality sub-index, the first weight being different from the second weight; and 
combine the weighted morbidity sub-index and the weighted mortality sub-index to obtain the sentiment index; and 
in response to a determination that the sentiment index is equal to or exceeds a trigger threshold, perform one or more trigger actions, wherein the one or more trigger Application Serial No. 15/996,341 Attorney Docket No. METAP0022actions include payment for insurance, contact additional potential workers, and/or changing frequency of automated scraping of surveillance information, wherein the payment for insurance relates to initiation of an insurance payment in the event that a sufficiently severe disease outbreak occurs, wherein the contact of the additional potential workers relates to an initiation of a series of automated phone calls to a predefined list of potential call center workers who serve as surge capacity, and wherein the changing of the frequency of automated scraping of surveillance information relates to alerting a person responsible for monitoring to notify that the sentiment index threshold is met and increasing in frequency of automated scraping of surveillance information.  
The aforementioned underlined limitations, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite fundamental economic practices (i.e. hedging, insurance, mitigating risk – in this case the management of payments and contracts, and staffing and scheduling), commercial or legal interactions (i.e. contracts, legal obligations, advertising, marketing or sales activities or behaviors, and/or business relations – in this case staffing and scheduling is reasonably interpreted as at “business relations”), and/or managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the aforementioned limitations pertaining to scoring calculations for the purpose of determining staffing and scheduling is reasonably interpreted as at least “following rules or instructions”), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 21-22 is identical as the abstract idea for Claims 1, because the only difference between Claims 21-22 and 1 is that Claims 21-22 recite a method and non-transitory computer program product respectively, whereas Claim 1 recites a method.
Dependent Claims 6-19 include other limitations, for example Claim 6 recites particularities pertaining to the mortality sub-index, Claims 7-9 recite calculating a preventability sub-index and factors affecting this calculation, Claims 10-13 recite calculating a treatability sub-index and factors affecting this calculation, Claims 14-16 recite calculating a transmission sub-index and factors affecting this calculation, Claims 17-18 recite calculating a novelty sub-index and factors affecting this calculation, and Claim 20 recites utilizing a weighted summing of one or more sub-indexes to determine a sentiment index, but these limitations only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 6-19 are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Prong 2 of Step 2A
Claims 1, 6-19 and 21-22 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor of a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0024] and [0039] of the present Specification, see MPEP 2106.05(f);
Additionally, dependent Claims 6-19 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent Claim 1, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1 and 21-22 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. 
Dependent Claims 6-19 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claim 1, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 6-19, and 21-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1, 6-19, and 21-22 are not presently rejected under 35 U.S.C. 102 or 103, and hence would be in condition for allowance if amended to overcome the rejections presented under 35 U.S.C. 101. The following represents Examiner’s characterization of the most relevant prior art references and Examiner’s reasons for allowance if the claims were able to overcome the aforementioned rejections under 35 U.S.C. 101:
Mohlenbrock (US 2014/0081664 A1) teaches calculating a mortality index, a morbidity index, and a Medical Value index utilizing data obtained from a plurality of different government and/or third-party data sources, wherein the data utilized may include weighted components.  However, Mohlenbrock does not teach an interface to receive a request to determine the sentiment index or determining a morbidity sub-index based on symptom data for a population, removing duplicate symptom data prior to the determination of the morbidity sub-index, categorizing the symptoms into deciles and calculating a fear score based on the deciles, determining a mortality sub-index based on a case fatality ratio statistic, and further does not teach performing various actions in response to the sentiment index being equal to or exceeding a trigger threshold.
Samad-Khan (US 2012/0150570 A1) teaches a system for risk assessment that includes determining a ratio of fatalities (i.e. a mortality sub-index) above a certain threshold of deaths, using a plurality of sources for the data.  However, Samad-Khan does not teach calculating a morbidity index and/or a sentiment index utilizing weighted components.  Furthermore, Samad-Khan does not teach an interface to receive a request to determine the sentiment index or determining a morbidity sub-index based on symptom data for a population, removing duplicate symptom data prior to the determination of the morbidity sub-index, categorizing the symptoms into deciles and calculating a fear score based on the deciles, and further does not teach performing various actions in response to the sentiment index being equal to or exceeding a trigger threshold.
Jones (Patent No. US 8,543,428) teaches a system for health insurance risk assessment that calculates a weighted comorbidity index that produces a summation of all weights for all conditions exhibited by a patient during a particular period, which produces a single metric indicative of the general health of the patient.  However, Jones does not teach an interface to receive a request to determine the sentiment index, removing duplicate symptom data prior to the determination of the morbidity sub-index, categorizing the symptoms into deciles and calculating a fear score based on the deciles, determining a mortality sub-index based on a case fatality ratio statistic, and further does not teach performing various actions in response to the sentiment index being equal to or exceeding a trigger threshold.
Banavar (WO 2019/209753 A1) teaches a system for calculating health metrics including symptoms, wherein the metrics may be stratified into 10 separate groups and ranked into deciles.  However Banavar does not teach an interface to receive a request to determine the sentiment index or determining a morbidity sub-index based on symptom data for a population, removing duplicate symptom data prior to the determination of the morbidity sub-index, determining a mortality sub-index based on a case fatality ratio statistic, and further does not teach performing various actions in response to the sentiment index being equal to or exceeding a trigger threshold.
The aforementioned references are understood to be the closest prior art.  Various aspects of the present invention are known individually, but for the reasons disclosed above, the particular manner in which the elements are claimed, when considered as an ordered combination, distinguishes from the aforementioned references and hence the present invention is not considered non-novel and/or an obvious variant of the inventions taught by the closest prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686